Exhibit 31 Certification of CEO Pursuant to Securities Exchange Act Rules 13a-15(f) and 15d-15(f) as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 I, Ronald L. Wilder, certify that: 1.I have reviewed this Form 10-KSB/A of Titan Technologies, Inc, for the year ended July 31, 2008. 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, and in light of the circumstances under which such statements were made, is not misleading with respect to the period covered by this report. 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report. 4.I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13(a) -15(e) and 15(d) -15(e) and internal control over financial reporting (as defined in Exchange Act Rules 13(a) -15(f) and 15(d) -15(f) for the Registrant and have: a.
